 Case 18-03134       Doc 114     Filed 07/02/19 Entered 07/02/19 15:35:29           Desc Main
                                  Document     Page 1 of 3



              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
              NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

                                                    )       BK No. 18 B 03134
In Re: Mohammad Tahseen,                            )       Chapter 7
                                                    )       Honorable LaShonda A. Hunt
                                     Debtor.        )


            RESPONSE OF CREDITOR AND TAX CERTIFICATE ASSIGNEE
                  CHICAGO TRUST COMPANY T/U/T #SBL-4729
                    TO AFFIDAVITS OF DEBTOR’S COUNSEL

       Creditor and Purchaser/Assignee of Tax Certificate Chicago Trust Company T/U/T

#SBL-4729 (“Chicago Trust”) for Assignor TTLBL, LLC (“TTLBL”), purchaser of delinquent

real estate taxes of the property located at 128 Essex Road, Elk Grove Village, Illinois (“the

Essex Property”), by its attorney, Michael M. Tannen of Tannen Law Group, PC, hereby tenders

its response to the affidavits of Debtor’s counsel, Doc. Nos. 110 and 111.

       1.      On June 20, 2019, the parties appeared before this Court for status on the Court’s

prior order that representatives of Chicago Trust and the Trustee be permitted access to the Essex

Property. Over the course of the last several months, Chicago Trust and the Trustee have

negotiated an agreement in principle whereby Chicago Trust would obtain title to the Essex

Property, potentially renovate and sell it, and distribute substantial proceeds to unsecured

creditors after the Trustee received his fees and Debtor received his homestead exemption.

       2.      On June 20, 2019, this Court denied without prejudice Debtor’s motion to re-

convert this case back to a Chapter 13 proceeding after Debtor had voluntarily converted his

Chapter 13 case to the current Chapter 7 proceedings.

       3.      At the June 20, 2019 court appearance, this Court was advised that Debtor’s lead

counsel had communicated directly with TTLBL and Chicago Trust even though Debtor’s lead

counsel knew these parties were represented by counsel. That communication was sent to
    Case 18-03134           Doc 114        Filed 07/02/19 Entered 07/02/19 15:35:29                      Desc Main
                                            Document     Page 2 of 3



Debtor, the attorney handling the currently stayed tax deed case in state court, and Chicago

Trust’s representative Mitch Rattner. (This email is attached as Exhibit A.) In pertinent part,

Debtor’s lead counsel stated:

           “Good morning.

           I represent Mr. Tahseen. Did you receive payment? Did the assignment
           described in the email occur? If I’m correct, this payment extinguishes Tannen’s
           interest correct?

           Mr. Tannen will not confirm the payment or assignment occurred.” (Emphasis
           added.)

           4.       One thing led to another, and this Court continued this case to July 3 and ordered

that Debtor’s lead counsel personally appear.

           5.       Later on June 20, Debtor’s lead counsel sent an email to Chicago Trust’s counsel,

attached hereto as Exhibit B. In relevant part, that email stated:

           “You told the judge I threatened you today in the Tahseen matter.

           Other than your false statements, what threats are you referring to? Slandering
           me in front of the judge is not a good idea.”1

           6.       Chicago Trust’s counsel responded later on June 20:

           “Mr. Fonfrias:

           If you want to know what I actually said, you should order the transcript from
           today’s proceedings. Judge Hunt’s minute order should be posted in about an
           hour and a half. You may find her order illuminating.

           I have answered all of your questions on multiple occasions. ” (See Exhibit C.)

           7.       On June 30, Debtor’s lead counsel filed an affidavit denying he made any threats.

(Doc. No. 110) Since the undersigned counsel never said he was threatened, this affidavit is a

strawman and should be disregarded.



1
    If anything, the underlined statement sounds like a threat, but the undersigned counsel has thick skin.


                                                             2
 Case 18-03134           Doc 114    Filed 07/02/19 Entered 07/02/19 15:35:29             Desc Main
                                     Document     Page 3 of 3



         8.       On June 30, Debtor’s lead counsel filed another affidavit to respond to the Court’s

comments about his use of coverage counsel. (Doc. No. 111) The undersigned counsel has

personally appeared at both Rule 341 meetings and at least a dozen court appearances since

Debtor first sought Chapter 13 protection in February 2018. Debtor’s lead counsel has never

appeared before this Court in this case. He has chosen to use coverage counsel, Raymond Kurz.

         9.       The undersigned counsel will say in this pleading what he said in open court on

June 30 and what he has told Mr. Kurz privately on several occasions. Coverage counsel is

everything lead counsel says he is—competent, punctual, and a perfect gentlemen with a wry

sense of humor.

         10.      The rub and frustration comes when coverage counsel has not been fully apprised

about the current status of things. The undersigned counsel does not blame coverage counsel for

this breakdown in communication, but it has certainly been frustrating.

         11.      The undersigned counsel requests nothing from opposing counsel other than

civility and that whoever appears before the court on behalf of Debtor is up to speed on what is

going on.

                                        Respectfully Submitted,
                                        TANNEN LAW GROUP, P.C.

                                        By:     /s/   Michael M. Tannen
                                            Attorneys for Creditor and Purchaser/Tax Certificate
                                            Assignee Chicago Trust Company T/U/T #SBL-4729


Michael M. Tannen (#6204635)
mtannen@tannenlaw.com
Timothy R. Meloy (#6325769)
tmeloy@tannenlaw.com
Tannen Law Group, P.C.
19 S. La Salle Street, Suite 1600
Chicago, IL 60603
(312) 641-6650




                                                      3
